Case 1:18-cv-00128-SPW Document 125 Filed 05/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KEVIN BRANDT,
CV 18-128-BLG-SPW
Plaintiff,

VS. ORDER
OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS
1-6,

Defendants.

 

 

Upon Plaintiff's Stipulated Motion to Dismiss (Doc. 124), and the parties’
representation that this matter has been fully and finally settled,

IT IS HEREBY ORDERED that the above-captioned matter is DISMISSED
WITH PREJUDICE, each party to bear their own costs and attorney fees.

The Clerk of Court is directed to notify the parties of the making of this
order.

a—

sy
DATED this // __ day of May, 2020.

Darren — f-. ett

“SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE

]
